                                  UNITED STATES DISTRICT COURT

                                      DISTRICT OF CONNECTICUT




    ALVIN FAULKNER,

            Petitioner,                                                  No. 3:20-cv-00035 (SRU)



            v.



    UNITED STATES MARSHAL SERVICE,

            Respondent.



                   RULING ON PETITION FOR WRIT OF HABEAS CORPUS

         Petitioner Alvin Faulkner (“Faulkner”)—a pro se inmate currently confined at Western

Correctional Institution in Cumberland, Maryland—mailed a three-page handwritten petition for

writ of habeas corpus addressed to “Chief Judge U.S. District Court for the State of

Connecticut.”1 A review of the docket reveals that Faulkner does not have a case in the District

of Connecticut. Rather, his underlying criminal cases, as well as his appeals, have proceeded in

the Circuit Courts of Maryland. In his petition, Faulkner appears to allege that the United States

Marshal Service was somehow prevented by personnel at Brockbridge Correctional Facility in

Jessup, Maryland from executing a “United States Pardon #3011897210, commuting [his] prison




1
 The petition was filed without either paying the standard filing fee or filing a complete application for leave to
proceed in forma pauperis (“IFP”).
term.”2 See Pet. for Writ of Habeas Corpus at 2 (doc. no. 1). Faulkner has filed a petition for

writ of habeas corpus, on this very issue, in the United States District Court for the District of

Maryland. See Faulkner v. Warden WCI, 2019 WL 585709, at *1 (D. Md. Feb. 13, 2019). That

petition was found to be without merit by a U.S. District Judge in the District of Maryland. For

the reasons that follow, the instant petition is denied.

I.      Standard of Review

        Federal district courts may grant a petition for writ of habeas corpus “within their

respective jurisdiction.” 28 U.S.C. § 2241(a). Historically, this phrase was construed to mean

that a district court had habeas jurisdiction only over prisoners physically housed within the

district. See, e.g., Aherns v. Clark, 335 U.S. 188, 190–93 (1948). The Supreme Court has

interpreted that phrase to require “nothing more than that the court issuing the writ have

jurisdiction over the custodian.” Braden v. 30th Judicial Circuit Court of Kentucky, 410 U.S.

484, 495 (1973). See also Torres v. Warden, 2000 WL 306860, at *1 (D. Conn. Jan. 21, 2000)

(noting that Connecticut retained jurisdiction over habeas action even though inmate currently

confined out-of-state). Thus, a habeas petition may be brought in the court with jurisdiction over

the prisoner or his custodian.

II.     Discussion

        As an initial matter, the court must determine whether it has jurisdiction to entertain

Faulkner’s claim in a petition filed pursuant to 28 U.S.C. § 2241.




2
 “[D]espite the fact that Faulkner claims to have received a federal pardon in October 2016, no federal pardons
were issued in that month. See Pardons Granted by President Barack Obama (2009-2017),
https://www.justice.gov/pardon/obama-pardons (noting that in the year 2016, the President issued pardons in
January and December). Indeed, during President Obama’s entire presidency, he did not grant a single pardon or
commutation to anyone with the surname Faulkner. See id.; Commutations Granted by President Barack Obama
(2009-2017), https://www.justice.gov/pardon/obama-commutations.” Faulkner v. Warden WCI, 2019 WL 585709,
at *2 (D. Md. Feb. 13, 2019).

                                                       2
   A. Personal Jurisdiction

       1. Proper Respondent

       Faulkner has cited the “United States Marshal Service” as the respondent for this habeas

action. The Supreme Court has held that “there is generally only one proper respondent to a

given prisoner’s habeas petition . . . ‘the person’ with the ability to produce the prisoner’s body

before the habeas court.” Rumsfeld v. Padilla, 542 U.S. 426, 435 (2004). In Rumsfeld, the Court

clarified that the proper respondent in a habeas petition is the immediate custodian who exercises

day-to-day control over the prisoner’s physical custody. Id. at 427. “[T]he U.S. Marshal [does]

not have ‘day-to-day control’ over [the prisoner] and, for the purposes of a habeas corpus

petition, does not qualify as [the prisoner’s] custodian.” Brittingham v. United States, 982 F.2d

378 (9th Cir. 1992); see also Rheuark v. Wade, 608 F.2d 304, 306 (8th Cir. 1979) (U.S. Marshal

who transported petitioner from prison to appear as a witness in a civil case was not a custodian).

         Here, the U.S. Marshals do not exercise day-to-day control over Faulkner’s physical

custody; as a result, the United States Marshal Service is not the proper respondent to this habeas

action. The proper respondent is Faulkner’s immediate custodian, namely the warden of the

prison holding him. Id. at 435 (proper respondent is immediate custodian and district court may

only entertain habeas petition if it has personal jurisdiction over respondent).

       2. Custodian

       The “writ of habeas corpus does not act upon the prisoner who seeks relief, but upon the

person who holds him in what is alleged to be unlawful custody.” Braden v. 30th Judicial

Circuit Court of Kentucky, 410 U.S. 484, 494–95 (1973). A writ of habeas corpus must be

directed to the “custodian” of a detainee. See 28 U.S.C. § 2243 (“The writ, or order to show

cause[,] shall be directed to the person having custody of the person detained.”). The

“custodian” of the detainee is the official in charge of the facility that has day-to-day control over

                                                  3
him and can “produce the actual body.” See Yi v. Maugans, 24 F.3d 500, 507 (3d Cir. 1994); see

also Guerra v. Meese, 786 F.2d 414, 416 (D.C. Cir. 1986). That custodian, therefore, is the

warden at the facility where the petitioner is confined, because a “prisoner . . . is under the

control of a warden and confined in a prison, and . . . is seeking, in a habeas corpus action, to be

released from precisely that form of confinement.” Billiteri v. United States Bd. of Parole, 541

F.2d 938, 948 (2d Cir. 1976). This court does not have personal jurisdiction over the warden of

Western Correctional Institution, because the warden of a facility in Maryland cannot be served

with process (and therefore cannot be served with a writ of habeas corpus) in the state of

Connecticut.

III.   Conclusion

       I have no authority to grant Faulkner’s habeas petition. Accordingly, this case is

dismissed. The Clerk shall enter judgment for the United States and close the case.

       So ordered. Dated at Bridgeport, Connecticut, this 31st day of January 2020.



                                                               /s/ STEFAN R. UNDERHILL
                                                               Stefan R. Underhill
                                                               United States District Judge




                                                  4
